Fourth Court of Appeals
                                          San Antonio, Texas
                                                 October 9, 2019

                                              No. 04-19-00676-CV

                                           IN RE Kristin KERBOW

                                       Original Mandamus Proceeding 1


                                                      ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

        On October 3, 2019, relator filed a petition for writ of mandamus and a motion for
emergency stay. Relator’s petition violates Texas Rule of Appellate Procedure 9.9 in that the
petition, the appendix, and the mandamus record include sensitive data, specifically the birth
dates and names of persons who were minors when the underlying suit was filed, and such data
has not been redacted. See TEX. R. APP. P. 9.9.

      We therefore ORDER that relator’s petition for writ of mandamus and the record are
STRICKEN. We further ORDER relator to file an amended petition for writ of mandamus,
appendix, and record in compliance with Texas Rule of Appellate Procedure 9.9 no later than
October 14, 2019.

        This court is of the opinion that a serious question concerning the mandamus relief
sought requires further consideration. See TEX. R. APP. P. 52.8(b). Therefore, the respondent
and real party in interest may file a response to the petition for writ of mandamus in this court no
later than October 24, 2019. 2 Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

           Relator’s emergency motion to stay is DENIED.



1
 This proceeding arises out of Cause No. 2019-CI-13768, styled In the Interest of L.J.K-B and L.K.K-B, Children,
pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.

2
   Because respondent and the real party in interest have been served with a copy of the petition, this order does not
affect the deadline for the filing of any response.
It is so ORDERED on October 9, 2019.

                                       PER CURIAM


ATTESTED TO: _______________________
             Luz Estrada
             Chief Deputy Clerk